HENDRICK, J.
Appeal from an order setting aside a verdict of the jury as against the weight of evidence. The rule is that, on appeals from orders granting or refusing new trials upon a claim that the verdict is against the evidence, the decision of the trial judge is of the weightiest influence, Aldridge v. Aldridge, 120 N. Y. 614—617, 24 N. E. 1022. The record not only shows no abuse of the discretion which is reposed in the trial justice, but amply sustains the order set- ' ting aside the verdict.
Order affirmed, with costs. All concur.